                                 Case 1:18-cr-00217-KMW Document 106 Filed 04/12/19 Page 1 of 1



                                                         LEVITT & KAIZER
                                                         ATTORNEYS AT LAW
RICHARD WARE LEVITT*                                      40 F U L T O N S T R E E T                    TELEPHONE
rlevitt@landklaw.com                                                                                  (212) 480-4000
                                                               23 r d F L O O R
NICHOLAS G. KAIZER*                                   NEW YORK, NEW YORK 10038-5077
                                                                                                         FACSIMILE
nkaizer@landklaw.com
                                                                                                      (212) 480-4444
EMILY GOLUB
  of counsel
emilygolublaw@gmail.com

* ADMITTED IN N.Y., FLA., AND D.C.




                                                                           April 12, 2019

               Hon. Kimba M. Wood
               United States District Judge
               Southern District of New York
               500 Pearl Street
               New York, N.Y. 10007

                                                                   Re:     United States v. Alex Burducea,
                                                                           18 Cr. 217 (KMW)


               Dear Judge Wood:

                       With the government’s consent, I respectfully request a 30-day adjournment of Alex
               Burducea’s sentence, presently scheduled for May 22, as we seek to address various outstanding
               issues, including restitution. I note that one or another of counsel for the government and the
               defendant will be unavailable June 21 through July 12.

                              Thank you for considering this request.

                                                                           Respectfully,


                                                                           Richard Levitt


               cc:            AUSA Noah Solowiejczyk (by email and ECF)
                              PTSO Marlon Ovalles (by email to: Marlon_Ovalles@nyspt.uscourts.gov)
